DETAILED ACTION
This action is in response to the filing of 5-01-2021. Claims 79-86 and 89-96 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 79-86 and 89-96 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singleton et al. (“Singleton” 8745018 B1) in view Jung et al. (“Jung” 20070049262 A1). 
Claim 79: Singleton discloses a computer-implemented method comprising:
receiving, by an input application manager running on a personal computing device, an input pattern received from a user of the personal computing device (Figures 1 and 2; character input pattern on keyboard);
identifying, by the input application manager, a predetermined type of input of the input pattern (Column 4, Lines 32-67; character inputs are predetermined to match certain items like contacts);
notifying, by the input application manager, a secondary application of an input pattern activity associated with the input pattern (Column 4, Lines 32-67 and Column 6, Line 52-Column 7, Line 10; contact application); and
performing, by the secondary application, at least one operation based on the notification of the input pattern activity (Figures 1 and 2; Column 4, Lines 32-67 and Column 6, Line 52-Column 7, Line 10; contact accessed).
Singleton is believed to provide local applications (Figure 2b; contact application is considered local). However to further capture the secondary application running locally on the personal computing device and notification of an input pattern Jung is provided. 
Jung discloses an ability to access a locally running application based on a recognized input pattern notification (Paragraph 21). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve a similar device in the same way and provide locally accessible applications based on the input in Singleton. One would have been motivated to provide the locally accessible applications for more efficient operation. 
Claim 80: Singleton and Jung disclose a computer-implemented method of claim 79 wherein the at least one operation comprises:
retrieving, by the secondary application, information related to the input pattern activity;
and displaying, by the secondary application, the information on the personal computing device (Singleton: Figure 2b and Column 6, Line 52-Column 7, Line 8; user enters pattern of “ad” and contact application provides information; Jung: Figure 5a-b and Paragraph 21).
Claim 81: Singleton and Jung disclose a computer-implemented method of claim 80 wherein: the information includes data (Singleton: Figure 2b and Column 6, Line 52-Column 7, Line 8; provides contact data and Jung: Paragraph 21).
Claim 82: Singleton and Jung disclose a computer-implemented method of claim 80 wherein: the information includes a hyperlink (Singleton: Figure 2: ask.gov hyperlink).
Claim 83: Singleton and Jung disclose a computer-implemented method of claim 80 wherein: the information includes a graphical image (Singleton: Figure 4b: graphical map and Column 8, Lines 29-42; image).
Claim 84: Singleton and Jung disclose a computer-implemented method of claim 80 wherein: the information includes an audio/visual file (Singleton: Figure 3c: song and Column 8, Lines 29-42).
Claim 85: Singleton and Jung disclose a computer-implemented method of claim 80 wherein: the secondary application retrieves the information locally from the personal computing device (Singleton: Column 5, Lines 45-55 and Column 11, Lines 25-30; local data and Jung: Paragraph 21).
Claim 86: Singleton and Jung disclose a computer-implemented method of claim 80 wherein:
the secondary application retrieves the information remotely from a remote server device in communication with the secondary application (Singleton: Column 11, Lines 31-34 and Column 18, Line 67-Column 19, Line 22).
Claims 89-96 respectively are similar in scope claims 79-86 respectively and therefore rejected under the same rationale. 



Response to Arguments

Applicant's arguments have been considered, regarding the remarks pertaining to the input application manager and input pattern activity, they are not specifically defined. One example   includes the term “notification” in which applicant has not defined any requirements. Therefore under the broadest reasonable interpretation any input or selection would address a notification requirement (i.e. user/system notification).   
It is further believed that the non-browser application and contact application represent local applications which are accessed. However, Jung is further provided to address the remarks and limitations. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

KIM (20140047373 A1) METHOD AND APPARATUS FOR PERFORMING CALCULATIONS IN CHARACTER INPUT MODE OF ELECTRONIC DEVICE (Paragraph 42)


Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2142  
5-21-21